Citation Nr: 1147036	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  07-32 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for dysthymia with insomnia.

2.  Entitlement to a rating in excess of 30 percent for generalized headaches.

3.  Entitlement to a rating in excess of 10 percent for chondromalacia patella, right knee.

4.  Entitlement to a rating in excess of 10 percent for chondromalacia patella, left knee.

5.  Entitlement to service connection for a right hip disorder, including as secondary to service-connected chondromalacia of the knees.

6.  Entitlement to service connection for a left hip disorder, including as secondary to service-connected chondromalacia of the knees.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to October 1990 and from January 1998 to March 2002.  He died in September 2010.  The appellant is his surviving widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This matter was previously dismissed by the Board due to the Veteran's death; however, the appellant successfully petitioned to be substituted as the claimant pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008.)


FINDINGS OF FACT

1.  A psychiatric disorder caused occupational and social impairment with reduced reliability and productivity.

2.  Generalized headaches were not productive of severe economic inadaptability.

3.  Neither knee had flexion limited to 30 degrees flexion or 10 degrees or more of extension, and neither showed signs of recurrent subluxation or lateral instability.

4.  Right or left hip disorders were not shown at any time during the pendency of the claim.

5.  The RO denied entitlement to service connection for a low back disorder in April 2002; the Veteran did not appeal.

6.  Evidence received since the April 2002 rating decision is new but is not material as it does not show a current back disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no more, for dysthymia with insomnia have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9413 (2011).

2.  The criteria for a rating in excess of 30 percent for generalized headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, DC 8100 (2011).

3.  The criteria for a rating in excess of 10 percent for chondromalacia patella, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.71a, DC 5257, 5260, 5261 (2011).

4.  The criteria for a rating in excess of 10 percent for chondromalacia patella, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.71a, DC 5257, 5260, 5261 (2011).

5.  A right hip disorder was not incurred in or aggravated by service, nor was it secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

6.  A left hip disorder was not incurred in or aggravated by service, nor was it secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

7.  New and material evidence has not been received since the April 2002 rating decision that denied service connection for a low back disorder and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, as here, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Dysthymia with Insomnia

The Veteran sought a rating in excess of 30 percent for dysthymia with insomnia, rated DC 9413, which provides a 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the time of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In a September 2006, VA examination, the Veteran complained of disturbed, interrupted sleep with increase in frequency and intensity of nightmares.  Lack of sleep had left him extremely irritable and prone to arguing with and talking back to supervisors and coworkers, which had cost him his job.  He reported decreased energy and appetite and difficulty with short-term memory.  His affect and mood were flattened and sad.  

Days before the examination, he had lost his job and he was worried about his occupational and financial future.  He also had trouble remembering where he had placed objects.  The diagnosis was dysthymia manifested by depressed mood associated with poor appetite, insomnia, low energy or fatigue, and poor concentration or difficulty making decisions.  

The examiner assigned a GAF of 65 to 70 and found that the Veteran was able to establish and maintain effective work and social relationships, was mentally capable of performing activities of daily living and managing finances, and was able to understand simple and complex commands.

In the October 2007 substantive appeal, the Veteran requested a 50 percent rating due to his memory deficiencies.  His mood swings scared him and his low motivation and depression were overwhelming.  He said his insomnia was worsening and was affecting his mood and irritability.  In June 2008, he said his anxiety would come and go but that it was not a problem.  Recent and remote memory was intact while mood and affect were slightly depressed.  He was not anxious or agitated.

August 2008 VA treatment records show that he had experimented with his medications, swapping his prescription for natural supplements, which caused his condition to deteriorate.  He agreed to resume taking prescription medications.  Symptoms included withdrawal and increased irritability and fatigue.  His mood was depressed but his affect was appropriate.  October 2008 records note that his wife's continual health decline was contributing to his feelings of depression and helplessness.  The diagnosis was moderate major depressive disorder.

In a May 2009 VA examination, the Veteran reported increased depression with some mood swings.  He was working 12-hour night shifts, which complicated his insomnia.  His relationship with his wife was good but he did not socialize much.  His relationship with his boss was good while his relationships with coworkers were fair, with some disagreements and conflicts.  He said he had been working at his current job for 2 years and that he had not lost any time from work.  He reported mood swings with episodes of sudden irritability.  

The examiner noted depressed mood which affected the Veteran's ability to function independently.  He also noted impaired attention and focus and said that his concentration was significantly affected by sleep deprivation and depression.  His memory was mildly impaired as he had difficulty remembering names, directions, and recent events.  

The diagnosis remained unchanged and the examiner stated that his symptoms were best described as casing occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  A GAF of 60 was assigned.  The examiner questioned a possible diagnosis of bipolar disorder.

Later in May 2009, the Veteran was diagnosed with increasing depression and bipolar disorder.  July 2009 treatment records note increasing irritability and anger as well as a diagnosis of bipolar disorder.  His mood was depressed and he appeared tired with no energy.  The provider noted that he was not at increased risk for self-harm.  September 2009 records show suicidal thoughts without intent.  He was tired, with worried affect, and depressed mood.  The September assessment was increasing depression with wife's condition deteriorating.

In this case, the evidence supports the currently-assigned 30 percent rating until 2009 when the Veteran's condition appears to have deteriorated.  In May 2009, he was diagnosed with increasing depression and bipolar disorder and in September 2009, he reported, in addition to other continuing symptoms, the new symptom of suicidal thoughts.  Thus, VA treatment records indicate that his depression was increasing.  

Normally, the Board would remand claims where worsening symptoms are shown so that the current severity of the disability could be determined; however, since the Veteran died during the pendency of his claim, no further examinations are possible.  Therefore, based upon the evidence of record and the apparent deterioration of his condition in 2009, the Board is giving the appellant the benefit of the doubt that the Veteran's condition was of the severity to cause occupational and social impairment with reduced reliability and productivity.  

Accordingly, the Board finds that a 50 percent rating is warranted for the Veteran's service-connected dysthymia with insomnia.  A rating in excess of 50 percent is not warranted for any period because his symptoms did not cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total occupational and social impairment.

In sum, reviewing the evidence in the light most favorable to the appellant, the Board finds that a 50 percent rating for dysthymia with insomnia is warranted.  To this extent, the appeal is granted.

Headaches

Under DC 8100, a 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum evaluation of 50 percent is awarded when migraine is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

July 2005 VA outpatient treatment records show that the Veteran's primary complaint was photosensitivity.  September 2005 records indicate that he suffered migraine type headaches once per week.  In a September 2006 VA examination, he reported recurrent headaches resulting in nausea, vomiting, and light and sound sensitivity.  The headaches occurred on average twice per week, lasting12 to 24 hours and were prostrating.  Headaches rendered him unable to work during flare-ups.  

In his October 2007 substantive appeal, he said he had suffered one to three headaches per week for over a year.  His headaches left him bed ridden for one to two days with vomiting.  A June 2008 VA treatment record showed continued complaints of migraines and that he had been hospitalized for them.  Without medication, his headaches lasted anywhere from 15 hours to 2 to 3 days with vomiting and photosensitivity.

In a May 2009 VA examination, the Veteran complained of throbbing temples, sensitivity to light and sound, radiating pain from his forehead to the back of his neck, pain behind the eyes, nausea, vertigo, dizziness, and vomiting.  Headaches were prostrating and averaged twice per week and lasted from 2 to 24 hours.  

During flare-ups, he could not perform daily functions or work.  He had to stay in bed with quiet and darkness and use ice packs on his eyes, back and neck.  If a migraine had onset during work he would try to hide the symptoms.  He noted that his medication had become less effective.  He related that he had been working at his current job for 2 years and that he had not lost any time from work.

In this case, the evidence must show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Here, while the Veteran asserted suffering frequent completely prostrating migraine headaches, it does not appear that his condition was productive of severe economic inadaptability.  

As noted in the September 2006 and May 2009 VA examinations, both he and the examiners stated that he could not work during flare-ups.  However, during his mental health evaluation in May 2009, he stated that he had not missed work in two years.  He provided no evidence of severe economic inadaptability.  Thus, without evidence of severe impact on his employment, the Board cannot find that an increased rating is warranted.

The evidence in this case is not so evenly balanced to allow application of the benefit-of- the-doubt rule.  The appeal is denied.


Knees

The Veteran sought a rating in excess of 10 percent for bilateral knee disabilities, which were rated under DC 5260 for limitation of flexion.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees.  

Under DC 5261, a 10 percent rating is assigned when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.  Separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R.     §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In a September 2006 VA examination, the Veteran reported constant burning and aching bilateral knee pain with his pain measuring an 8 on a scale to 10 with 10 being the worst pain.  Pain was elicited with physical activity and relieved with rest and medication.  He noted weakness and daily incapacitating episodes but that he could function with medication.  The condition prevented recreational physical activity and prevented him from getting some jobs.  

The physical examination revealed tenderness and crepitus in both knees.  Range of motion (ROM) for the right knee measured 140 degrees flexion, with pain starting at 140 degrees, and extension to zero degrees.  ROM for the left knee measured 100 degrees, with pain starting at 100 degrees, and extension to zero degrees.  Joint function was additionally limited after repetitive use by pain, fatigue, and weakness, with pain having the greatest impact.  The examiner stated that the additional limitation was zero degrees, bilaterally.  All ligament stability tests and meniscus tests were normal, bilaterally.  X-rays were negative.

In an October 2007 statement, the Veteran reported constant pain and inability to walk or hike.  If he sat for too long, his knees would stiffen, making it difficult for him to stand.  If he stood or walked for too long, the pain would force him to sit.  His knees hurt with the slightest pressure, including the weight of his jeans.  Due to the bilateral knee disabilities, he said he was unable to find and keep jobs.  He requested a 20 percent rating for each knee.

A June 2008 VA treatment record continued to show tenderness to the knees and muscles around the knees.  In a May 2009 VA examination, the Veteran reported constant radiating pain and sensitivity to touch.  Pain was described as burning, aching, and sharp and could be elicited with physical activity or touch.  It measured an 8 on the pain scale.  He could function with medication but reported weakness, stiffness, swelling, heat, giving way, and lack of endurance.  Medications were no longer effectively treating the pain.  

On examination, he had difficulty with weight bearing and ambulating as his legs were unstable.  There was guarding of movement, bilaterally; no subluxation was noted.  Testing of both knees revealed locking pain while the left knee also revealed crepitus.  ROM measured to 140 degrees bilaterally, with pain at 100 degrees in the right knee.  Extension measured to 0 degrees bilaterally.  Joint function was additionally limited by 0 degrees, bilaterally, following repetitive use due to pain, fatigue, weakness, and lack of endurance.  All ligament stability tests and meniscus tests were normal, bilaterally.  X-rays showed mild spurring, bilaterally; however, the knees were within normal limits.

June 2009 VA treatment records continue to show full ROM with pain and tenderness of the knees.

In this case, ratings in excess of 10 percent are not warranted.  As noted above, ROM was not limited to 30 degrees flexion or 10 degrees or more extension in either knee during the pendency of the claim.  In fact, neither knee has ever measured flexion limited to 45 degrees or less or extension limited to 10 degrees or more, the criteria for 10 percent ratings.  

The currently-assigned ratings are supported only with application of the DeLuca criteria and the criteria listed under 38 C.F.R. §§ 4.40 and 4.45, i.e. providing increased compensation for additional loss of function due to pain, fatigue, weakness, or lack of endurance.  Even with application of the DeLuca criteria, the Board notes that the examiners found no measurable additional limitation of motion with repetitive use.  Thus, the Board cannot find that higher ratings are warranted based upon the same criteria.

The Board also considered DC 5257, which provides that recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  However, the evidence fails to show subluxation and lateral instability; therefore, a separate rating is not warranted under DC 5257.

In sum, the evidence does not show that the Veteran's knees exhibited sufficient limitation of flexion or extension to warrant increased ratings.  The evidence in this case is not so evenly balanced to allow application of the benefit-of- the-doubt rule.  The appeal is denied.

Service Connection for Right and Left Hips

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition to the regulations cited above, service connection is warranted for a disability that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in August 2006, the amendment is not applicable to the current claim.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a) (2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran sought service connection for bilateral hip disorders as secondary to his service-connected knee disabilities.  Briefly, STRs show no complaints related to or treatment of the hips during either period of active service.  Treatment records dated subsequent to service show no complaints or treatment related to the hips.  The only evidence of a possible disability is the October 2007 substantive appeal in which he stated that his hips would get extremely stiff because of his knees.  He noted that his right hip popped and that pain and stiffness hindered his ability to participate in activities of daily living.

The Board has considered his statement and finds that while he was competent to report his bilateral hip symptoms, his statements were not credible.  First, VA treatment records dated since 2001 fail to show any indication of a left or right hip disorder, to include complaints of pain or other symptomatology.  He attended multiple VA examinations and clinic visits during the pendency of his claim during which he could have reported hip pain or other symptoms.  He reported knee pain multiple times and on one occasion, he complained of pain in his hands and low back; however, at no time did he report hip symptomatology.  

Even if the Board assumes that his statement alleging pain and popping of the hips was competent and credible, as noted above, service connection cannot be granted for symptoms alone.  Further, as a layperson, the Veteran was not competent to render a diagnosis as to possible hip disabilities because his alleged disabilities did not have unique and readily identifiable features that were capable of lay observation.

In sum, since the claims file does not contain competent and credible evidence of bilateral hip disorders subject to service connection, the claims are denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  

New and Material Evidence to Reopen a Claim for a Low Back Disorder

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  'New' evidence means evidence 'not previously submitted to agency decisionmakers.'  38 C.F.R.               § 3.156(a) (2011).  'Material' evidence means 'evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.'  Id.

In order to be 'new and material' evidence, the evidence must not be cumulative or redundant, and 'must raise a reasonable possibility of substantiating the claim,' which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Historically, the RO denied service connection for a low back disorder in April 2002.  Evidence of record included service treatment records (STRs) and VA treatment records.  The Veteran was advised of his right to appeal.  The next communication regarding the low back was received in August 2006, more than one year after the April 2002 rating decision.  Therefore, the April 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

The RO originally denied the claim in April 2002 because the evidence did not show a permanent residual or chronic disability subject to service connection.  Essentially, he had no current disability.  Service connection may only be granted for current disabilities; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).

Subsequent to the April 2002 rating decision, the Veteran submitted evidence in the form of a statement, specifically his October 2007 substantive appeal, which indicated that he had suffered back pain because of service and that his service-connected bilateral knee disabilities had contributed to the problem.  He also submitted VA treatment records.  However, only a June 2008 record showed complaints of back pain and an assessment of multiple joint and muscle pain.  A diagnosis of the spine was not rendered.

Unfortunately, none of the evidence submitted since April 2002 shows a back disability for VA compensation purposes.  While the Board has considered the Veteran's complaints of pain, pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Consequently, while the evidence submitted since the April 2002 rating decision is new, it is not material because it fails to show a current disability.

For the reasons set forth above, the Board finds that the evidence added to the record since the April 2002 rating decision, either by itself or in the context of all the evidence, does not constitute new and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disorder.  Therefore, the claim is not reopened.

Extraschedular Ratings

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran described and the findings made by the various medical professionals with respect to each of the claims are the symptoms included in the criteria found in the rating schedule for his disabilities.  

Furthermore, until his death, the Veteran appeared to have been working, despite a suggestion in a September 2006 examination that he was not.  The schedular criteria are not inadequate for rating his disabilities, and the other two steps in the analysis of extra-schedular ratings need not be reached.

Finally, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). 

Here, the Veteran did not assert and the evidence does not otherwise show that any of his service-connected disabilities, either individually or combined, rendered him unable to obtain and maintain substantially gainful employment.  Thus, a claim for TDIU has not been raised in this decision as there is no cogent evidence of unemployability.


Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to the claims for increased ratings, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claims for an increased ratings as this is the premise of the claims.  It is therefore inherent that he had actual knowledge of the rating element of the claims.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in April 2009.  

Given the favorable decision with respect to the claim for dysthymia, the appellate will be notified of the effective date in due course.  With respect to the remaining claims for increased ratings, any questions as to the appropriate effective date to be assigned are moot as the claims have been denied. 

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify with respect to the increased rating claims.

With respect to the claims for service connection, the VCAA duty to notify was satisfied by way of the August 2006 letter that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content with respect to the claims for service connection.

With respect to the Dingess requirements, the April 2009 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings for service connection claims, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the service connection issues on appeal.  

With respect to the claim to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in August 2006 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO obtained VA outpatient treatment records and the Veteran submitted personal statements.  

The Veteran was not afforded a VA examination for his back disability because his claim was not reopened for consideration on the merits.  He was not afforded a VA examination for his claim seeking service connection for bilateral hip disabilities because the evidence did not show any hip disabilities during the pendency of his claim.  He was afforded VA examinations for his dysthymia with insomnia, generalized headaches, and knees.  

While the Board understands that his dysthymia with insomnia appears to have worsened after his 2009 VA examination, because the Veteran is deceased, a remand is not warranted for updated examination or further development.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Board granted an increase based upon the evidence of record.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 50 percent rating, but no more, for dysthymia with insomnia is granted, subject to the law and regulations governing the payment of monetary benefits. 

A rating in excess of 30 percent for generalized headaches is denied.

A rating in excess of 10 percent for chondromalacia patella, right knee, is denied.

A rating in excess of 10 percent for chondromalacia patella, left knee, is denied.

Service connection for a right hip disorder, including as secondary to service-connected chondromalacia of the knees, is denied.

Service connection for a left hip disorder, including as secondary to service-connected chondromalacia of the knees, is denied.

New and material evidence having not been received, the application to reopen the claim for service connection for a low back disorder is denied.


______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


